


117 HR 4194 IH: The People’s Response Act
U.S. House of Representatives
2021-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4194
IN THE HOUSE OF REPRESENTATIVES

June 28, 2021
Ms. Bush (for herself, Ms. Schakowsky, Ms. Pressley, Ms. Jayapal, Mr. Jones, Ms. Jackson Lee, Ms. Norton, Ms. Wilson of Florida, Mr. Connolly, Mr. Vargas, Ms. Tlaib, Mr. Espaillat, Mr. García of Illinois, Mr. Khanna, Mr. Blumenauer, Ms. Adams, Ms. Lee of California, Ms. Omar, Mrs. Watson Coleman, Ms. Ocasio-Cortez, Mr. Bowman, Ms. McCollum, Mr. Cárdenas, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Education and Labor, Transportation and Infrastructure, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish within the Department of Health and Human Services a Division on Community Safety, and for other purposes.


1.Short title; purposes
(a)Short titleThis Act may be cited as the The People’s Response Act. (b)PurposeIt is the purpose of this Act to—
(1)catalyze, coordinate, and disseminate research on approaches to community safety that reduce criminal justice contact while expanding opportunity, including a particular focus on groups that have been disproportionately harmed by the criminal justice system;  (2)support State governments, local governments, and community-based organizations in implementing qualified approaches to community safety;
(3)mobilize and coordinate Federal resources to advance qualified approaches to community safety;  (4)expand resources to holistically support survivors of mass incarceration, police violence, rape and other forms of sexual assault, harm resulting from detention or deportation, and other forms of violence and abuse; and
(5)expand resources to holistically support communities of color, particularly Black communities, to implement qualified approaches to community safety. 2.DefinitionsIn this Act:
(1)Community land trustThe term community land trust means a community-based organization that is designed to ensure community stewardship of land and— (A)is not sponsored by a for-profit organization;
(B)has a membership open to any adult who resides in the particular geographic area in which the organization operates; and (C)provides low-cost land and housing while maintaining community control over neighborhood resources, including by acquiring land that will be held in perpetuity so as to provide permanently affordable homeownership to those who might not otherwise be able to afford a home.
(2)First responderThe term first responder includes a licensed therapist, psychiatrist, doctor, nurse, psychologist, peer support worker, peer, teacher, mentor, counselor, peer support specialist, violence intervention worker, and other community-members with relevant experience who respond to crises in a way that meets the definition of qualified approaches to public safety.  (3)Qualified approach to community safety (A)In generalThe term qualified approach to community safety means, with respect to a program or service, that the program or service is established or provided in a manner that is disconnected from carceral institutions, including law enforcement, criminal courts, prosecution, probation, child welfare services, or immigration enforcement.
(B)Disconnected For purposes of subparagraph (A), the term disconnected from carceral institutions means having no relationship with respect to administration, staffing, or funding, or otherwise cooperating with, collaborating with, or reporting to, any carceral institution in any situation, except where the program or service involved is bound to engage in such cooperation or reporting by existing Federal, State, or local law.” (4)Participatory budgetingThe term participatory budgeting means a democratic engagement process in which community members deliberate and decide directly how to allocate a portion of a public budget.
(5)Safety needs assessmentThe term safety needs assessment means a systematic, participatory process for identifying the safety needs in the local community. Such process shall include—  (A)soliciting input from persons who represent the broad interests of the local community, including those who have been directly impacted by arrest, incarceration, criminal supervision, immigration detention, or other criminal justice system involvement;
(B)identifying the structural, systemic factors that may lead community members to feel unsafe or may increase the risk that community members may become involved with the criminal justice system;  (C)identifying existing resources that are potentially available to address those safety needs as well as any other gaps in necessary resources; and 
(D)providing opportunities that allow people meaningful opportunities to review, comment on, and provide suggested modifications to the draft assessment, such as through public hearings, online publication, and a comment period that allows sufficient time for community feedback. (6)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands. 
(7)Unit of local governmentThe term unit of local government means a any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State. IDivision on Community Safety 101.Division on Community Safety (a)In generalThere is established within the Department of Health and Human Services a Division of Community Safety (referred to in this Act as the Division). The Division shall be headed by an Assistant Secretary for Community Safety (referred to in this Act as the Assistant Secretary) who shall be designated by and report directly to the Secretary of Health and Human Services.
(b)ResponsibilitiesThe Division shall have responsibility for overseeing activities that promote qualified approaches to community safety, including— (1)coordinating and carrying out other oversight activities with respect to the grant programs established under title II;
(2)funding, conducting, and publicly disseminating the findings of, research into policies, programs, infrastructure, and other investments that serve to increase qualified approaches to community safety, including through interdisciplinary collaborations involving scholars, nonprofits, and other nongovernmental actors; (3)providing and funding technical assistance to State and local governments to implement qualified approaches to community safety;
(4)establishing— (A)the Community Advisory Board under section 102; 
(B)the Federal Health Response Unit under section 103; (C)the Interagency Task force under section 104; 
(D)the Community Safety and Crisis Response Grant for community-led organizations under section 201; (E)the Community Safety and Crisis Response Grant for Local Governments under section 202;
(F)the Community Safety and Crisis Response Grant for States under section 203; and (G)the First Responders Hiring Grants under section 204; 
(5)coordinating, streamlining, and implementing qualified approaches to community safety in collaboration with the Assistant Secretary for the Administration for Children and Families, Director of the Centers for Disease Control and Prevention, Administrator of the Health Resources and Services Administration, Director of the Indian Health Service, and the Assistant Secretary for Mental Health and Substances Use, and other relevant agencies within the Department of Health and Human Services; (6)supporting and helping to coordinate interagency initiatives that advance, streamline, and otherwise implement qualified approaches to community safety;
(7)administering grant programs that support State governments, local governments, and community-based organizations in implementing qualified approaches to increasing community safety;  (8)providing to the public updates, findings, and recommendations on qualified approaches to community safety collected from the reports made by recipients of grants under title II; and
(9)establishing and maintaining a complaint system responsible for the resolution of complaints from members of the general public regarding grant funding for programs not compliant with the qualified approaches to community safety standard. 102.Community Advisory Board (a)In generalThe Division shall establish an advisory board to oversee the activities of the Division established under section 101 and grant programs under title II, to be known as the Community Advisory Board (referred to in this Act as the Advisory Board).
(b)Composition
(1)In generalThe Advisory Board shall be composed of individuals, to be selected by the Secretary. Such members shall reflect the racial, religious, ethnic, gender, sexual orientation, disability status, immigration status, and other diversities of the United States, including representation for Black people, Asian-American people, Latinx people, indigenous people, lesbian, gay, bisexual, trans­gen­der, and queer people, women, youth, disabled people, undocumented and formerly undocumented immigrants, and other groups that have been disproportionately disadvantaged by the criminal justice system. (2)RepresentationThe Assistant Secretary shall ensure that a certain number of individuals selected to serve as members of the Advisory Board— 
(A)have personal experience with the criminal justice system, including — (i)individuals who have been detained or incarcerated;
(ii)individuals who are currently on community supervision (such as probation or parole) or who have been on community supervision; (iii)individuals who have been arrested or cited by law enforcement;
(iv)individuals who have been directly impacted by police violence or other forms of violence, including domestic violence, sexual assault, rape, and other forms of sexual or intimate partner violence; and (v)immediate family members of individuals who have been directly impacted by police violence; and
(B)are advocates or grassroots practitioners working to advance educational equity, health equity, housing equity, environmental justice, racial justice, gender justice, disability justice, or indigenous justice. (3)PayMembers of the Advisory Board shall serve at a rate of pay to be determined by the Secretary.
(4)ResponsibilitiesThe duties of the Advisory Board are as follows:  (A)Approving annual priorities and funding for research and technical assistance and evaluating, on an annual basis research conducted or supported by the Division and technical assistance provided by the Division.
(B)Based on the evaluations conducted under paragraph (5), producing, and submitting to the Administrator, annual recommendations on the following:  (i)Whether activities conducted by the Division adequately reflect the specific needs and interests of all individuals, including Black individuals, Asian-American individuals, Latinx individuals, indigenous individuals, lesbian, gay, bisexual, and transgender individuals, disabled individuals, and other individuals who are members of communities that have been disproportionately impacted by the immigration and criminal justice system. 
(ii)Whether funding made available to the Division is sufficiently flowing to organizations that are led by individuals referred to in clause (i).  (iii)Changes that the Division could make to address any issues uncovered during such evaluations, including ways to ensure that grants awarded under this title are serving to enhance racial equity and benefit community-based organizations that have diverse leadership and composition.
(5)ReportNot later than 60 days after the date on which the Division receives the recommendations under paragraph (4)(E), the Division shall submit a report to Congress, which details— (A)steps the Division has taken or will take to implement the Advisory Board’s recommendations; or
(B)for any recommendations not implemented or planned to be implemented, an explanation as to why such recommendation was infeasible or conflicted with the Division’s statutory obligations. 103.Federal Health Response UnitThe Secretary of Health and Human Services shall establish a Federal health response unit, to be known as the Federal Health Response Unit, which shall—
(1)respond, through a response unit trained in accordance with training developed under paragraph (2), to any public health emergency— (A)declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or
(B)with respect to which the head of a State public health agency makes a request to the Secretary for assistance; (2)develop, provide for the training of, and hire, not fewer than 5,000 personnel to respond to such an emergency; 
(3)develop, and provide to States and units of local government, guidelines for qualified approaches to community safety; (4)support local educational agencies as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) with resources, personnel and services that create truly safe and inclusive schools;
(5)provide States and units of local government with personnel to improve access to health services and address the public health emergency described in paragraph (1) within their respective jurisdiction; and (6)coordinate with the commissioned Regular corps and Ready Reserve Corps under section 203 of the Public Health Service Act (42 U.S.C. 204), the Medical Reserve Corps under section 2813 of the Public Health Service Act (42 U.S.C. 300hh–15), and State-level agencies and crisis response teams.
104.Interagency task force
(a)EstablishmentThe Secretary of Health and Human Services shall establish an interagency task force (referred to in this Act as the Task Force) to coordinate and promote holistic, qualified approaches to community safety. (b)MembersThe Task Force shall be composed of the following members:
(1)The Secretary of Health and Human Services, or the designee of the Secretary. (2)The Attorney General, or the designee of the Attorney General.
(3)The Secretary of Housing and Urban Development, or the designee of the Secretary. (4)The Secretary of Education, or the designee of the Secretary.
(5)The Secretary of Labor, or the designee of the Secretary. (6)The Administrator of the Environmental Protection Agency, or the designee of the Administrator.
(7)Other agencies, as determined necessary by the Secretary of Health and Human Services. (c)DutiesThe Task Force shall:
(1)Conduct a comprehensive audit of all funds allocated and programs supported by the Department of Justice and other Federal agencies that fund law enforcement, jails, prisons, and other detention facilities, and other coercive or carceral approaches to community safety. (2)Conduct a comprehensive audit that assesses all Federal funds allocated to, as well as Federal programs supporting, initiatives that are intended to enhance qualified approaches to community safety, disaggregated by jurisdiction.
(3)Facilitate ongoing efforts to streamline the application, monitoring, and reporting processes to make Federal funds provided pursuant to any grant made under this Act maximally accessible to small, grassroots organizations that work to develop, implement, or evaluate qualified approaches to community safety. (d)MeetingsFor the purpose of carrying out this section, the Task Force may hold such meetings, and sit and act at such times and places, as the Task Force considers appropriate.
(e)InformationThe Task Force may secure directly from any Federal agency such information as may be necessary to enable the Task Force to carry out this section. Upon request of the Chairperson of the Task Force, the head of such agency shall furnish such information to the Task Force.  (f)ReportsFor the purposes of enabling the Task Force to carry out the audits required under subsection (c), not less than once every six months—
(1)the Secretary of Education shall submit to the Assistant Secretary a report that contains with respect to each recipient of a grant awarded by the Secretary a profile of such recipient and in the case of any such recipient that is a State or unit of local government— (A)the needs of school health providers in the relevant jurisdiction; and 
(B)information on the applicable local school population, including the largest barriers to the safety of the school population (including when school is not in session);  (2)the Attorney General shall submit to the Assistant Secretary a report that contains with respect to each recipient of a grant awarded by the Secretary a profile of such recipient and in the case of any such recipient that is a State or unit of local government—
(A)the amount of grant funds awarded to the jurisdiction under a grant administered by the Attorney General;  (B)the recipients progress in meeting the purposes specified in section 1, including—
(i)the number of residents who are being incarcerated, criminally supervised, or otherwise confined in any coercive institutional structure and how these numbers have changed over time;  (ii)the amount and type of any fines, fees, or other financial obligations owed by residents to any component of the criminal justice system;
(iii)the amount and type of contact that residents have with the criminal justice system; and (iv)racial disparities in arrest, incarceration, criminal supervision, school discipline, and other areas that people may contact the criminal justice system.
105.Non-discriminationNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex (including sexual orientation and gender identity), or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under— (1)any program or activity funded, in whole or in part, with funds made available under this title; or
(2)any other program or activity funded, in whole or in part, with funds appropriated for grants, cooperative agreements, and other assistance administered by the Assistant Secretary. IIGrants in support of community safety 201.Establishment of Community Safety and Crisis Response Grant for Community-led Organizations (a)Grant program establishedThe Secretary of Health and Human Services (in this Act referred to as the Secretary), shall award grants, on a rolling basis, to community-based organizations that are designing, implementing, monitoring, or otherwise supporting qualified approaches to community safety.
(b)ApplicationA community-based organization seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (c)PriorityIn awarding grants under this section, the Secretary shall give priority to community-based organizations that—
(1)serve, are located in, and directly employ people who live in, communities that have been disproportionately impacted by the immigration or criminal justice system, as evidenced by high rates of individuals who have been cited, arrested, or incarcerated in the year preceding the year for which the application for such grant is submitted;  (2)are led by, or employ, individuals who have been directly impacted by the criminal justice system, including via arrests, incarceration, witnessing or being victims of police violence, or having a family member who was arrested, incarcerated, or a victim of police violence;
(3)are led by individuals who have proven ties to the community in which the organization operates; (4)are located in, or primarily serve, Native American communities on and off of reservations, including Urban Indian (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) communities; or
(5)have a leadership that reflects the racial diversity of the community in which the organization operates. (d)Use of fundsA community-based organization receiving funds under this section shall use such grant funds for any purpose that has demonstrable connection to improving community safety through the use of qualified approaches to community safety, including grant writing or funding that furthers one or more of the following purposes:
(1)Crisis intervention, including unarmed first responder agencies and 9–1–1 dispatchers for diverting calls to first responders. (2)To implement qualified approaches to community safety, including violence and abuse interruption and prevention programs, neighborhood mediation programs, safe passage to school programs, youth and mentorship programs, after school and enrichment programs, and infrastructure investments including park redevelopment, streetlights, and public transportation.
(3)To implement public health activities and expand access to voluntary health services, including harm reduction-based treatment for mental health and substance use, long-term supportive housing, lead abatement, pollution reduction, and nutrition access, such as through establishing farmers markets, nonprofit and employee-owned grocery stores, and school-based nutrition programs. (4)To implement housing security programs and initiatives, including community land trusts and housing for individuals experiencing temporary or chronic homelessness.
(5)To provide support for youth and families, including school-based counselors, trauma-informed practices, social-emotional learning programs, wraparound services, and two-generational programming. (6)To provide support for victims, including survivors of domestic violence, sexual violence, and rape, and targeted services to help victims, witnesses, and survivors process trauma, achieve financial and housing independence, make individualized, needs-based safety plans, and otherwise access the help that they need.
(7)To provide reentry support for people who are exiting incarceration or criminal supervision, including educational and workforce programs, stipends, housing programs, and support for worker coops. (8)To provide capacity building support to local advocates and community-based organizations, including legal assistance, and startup assistance for coops, community land trusts, and nonprofit organizations.
(e)Grant amountsIn determining the amount of a grant awarded to a single community-based organization under this section, the Secretary shall base such determination on— (1)the number of people who will be served by the program or intervention; 
(2)the depth of need demonstrated, including attention to specific activities planned, the socioeconomic characteristics of the community served by the organization, and current patterns of criminal justice involvement; and (3)such other factors as the Secretary determines are relevant.
(f)LimitationFunds made available under this section may be used only to carry out programs, services, or activities that use qualified approaches to community safety. (g)Reporting (1)In generalBeginning not later than one year after the date on which a community-based organization receives a grant under this section, and annually thereafter, the organization shall prepare and submit a report to the Secretary and Assistant Secretary containing such information as the Secretary may require, including—
(A)the use of grant funds;  (B)an estimation of the number of people served through activities carried out using grant funds, including demographic information disaggregated by race, ethnicity, age, gender, disability status sexuality, immigration status, zip code, and socioeconomic status (where such information is reasonably available and voluntarily provided); and
(C)any relevant feedback received by such organization from the populations served by such organization regarding— (i)the efficacy of support from sources other than programs and services provided by such organization using grant funds; and
(ii)additional resources and services needed by such populations with respect to improving community safety. (2)PrivacyThe report submitted to the Secretary and Division of Community Safety pursuant to this section must protect the privacy of the individuals served. All of the information gathered as part of the reporting process shall be aggregated, anonymized, and used only for the purposes listed in this section and shall not be used to initiate or contribute to any criminal, legal, immigration, or Child Protective Services actions of proceedings, except where such reporting is required by law. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,500,000,000 for the period of fiscal years 2022 through 2026. 202.Establishment of Community Safety and Crisis Response Grant for Local Governments (a)Grant program establishedThe Secretary shall award grants, on a rolling basis, to units of local government to conduct research on, fund, and otherwise support the development of qualified approaches to community safety.
(b)ApplicationA unit of local government seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance that the unit of local government shall develop, and submit to the Secretary, during the grant period, a safety needs assessment to guide local investments in qualified approaches to community safety. (c)PreferenceIn awarding grants under this section, the Secretary shall give a preference to a unit of local government that—
(1)has taken steps toward, or is submitting proposals within the application for such a grant for purposes of— (A)increasing human liberty, including through measures that reduce incarceration, pretrial detention, arrests, criminal supervision, immigration detention, and other forms of criminal justice involvement;
(B)ending the criminalization of poverty, mental illness, homelessness, substance use, and related issues by addressing root causes of those issues rather than imposing criminal punishment and other punitive responses; or (C)ending racial, economic, gender, and other disparities in criminal punishment, including discipline in schools;
(2)has a high rate of poverty, as well as disproportionately high shares of residents who have been impacted by violence and criminal justice system (as determined by the Secretary); or (3)has prepared and developed the application submitted under this section in consultation with the community the unit of local government serves, especially individuals in such community who have been directly impacted by the criminal justice system.
(d)Use of fundsA unit of local government receiving funds under this section shall use such grant funds to implement one or more of the following:  (1)Establish or designating a community-led entity that—
(A)employs qualified approaches to community safety; and (B)can coordinate and make investments in community safety, including by using participatory budgeting or other community-led processes.
(2)Develop a safety needs assessment. (3)Invest in programs, interventions, or policy initiatives that have a demonstrable connection to improving community safety, including programs interventions, or policy initiatives that are designed to address needs related to economic stability, survivor safety, physical and behavioral health, environmental safety, housing stability, and educational equity and opportunity such as those listed in section 201(d).
(e)Grant amountsIn determining the amount of a grant awarded to a State or unit of local government under this section, the Secretary shall base such determination on— (1)the number of people who live in the jurisdiction of the local government; 
(2)the depth of need demonstrated, including attention to activities planned, the socioeconomic characteristics of the community and residents within that jurisdiction, and current patterns of spending in systems of incarceration; and (3)such other factors as the Secretary determines are relevant.
(f)LimitationFunds made available under this section may be used only to carry out programs, services, or activities that use qualified approaches to community safety. (g)ReportingBeginning not later than one year after the date on which a local government receives a grant under this section, and annually thereafter, the unit of local government shall prepare and submit to the Secretary, and make publicly available, a report containing information about—
(1)how the grant funds were used; (2)the number of people who were cited, arrested, or jailed by any State or local law enforcement officers in the previous year in the jurisdiction of the local government, as compared to the number cited, arrest, or jailed during the term of the grant;
(3)the reasons for such citing, arresting, or detained or imprisoned; (4)demographic data of individuals cited, arrested, or jailed or referred by local law enforcement officers, disaggregated by race, ethnicity, age, gender, disability status, and socioeconomic status; and
(5)the percentage of grant funds that ultimately benefitted community-based organizations. (h)Supplement, not supplantAn unit of local government receiving a grant under this section may use Federal funds received through the grant only to supplement the funds that would, without such Federal funds, be made available from State and local sources, and not to supplant such funds.
(i)Authorization of appropriationsThere are authorized to be appropriated to implement this section $2,500,000,000 for the period of fiscal years 2022 through 2026. 203.Establishment of Community Safety and Crisis Response Grant Program for States (a)Grant program establishedThe Secretary shall award grants, on a rolling basis, to States to conduct research on, fund, and otherwise support the development of qualified approaches to community safety.
(b)ApplicationA State seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance that the State shall— (1)establish or designate a State agency, department, or office to oversee and support the use of health-centered and preventative approaches to public safety statewide; and
(2)demonstrate ongoing financial support for qualified approaches to community safety, either through committing in the State budget for the year before the grant is awarded for such purpose— (A)a fixed sum;
(B)a percentage of a specified State revenue stream; or (C)an amount that is equivalent to the amount of funds the State is saving from a reduction in criminal justice spending.
(c)PriorityIn awarding grants under this section, the Secretary shall give priority to a State that meets one or more of the same criteria specified in paragraphs (1), (2), and (3) of section 202(c). (d)Use of fundsA State receiving funds under this section shall use such grant funds to implement one or more of the policies specified in section 202(d).
(e)Grant amountsIn determining the amount of a grant awarded to a single recipient under this section, the Secretary shall base such determination on— (1)the number of people who live in the State; 
(2)the depth of need demonstrated, including attention to activities planned, the socioeconomic characteristics of the community, and current patterns of involvement in the criminal justice system; and (3)such other factors as the Secretary determines are relevant; and
(f)LimitationFunds made available under this section may be used only to carry out programs, services, or activities that use qualified approaches to community safety. (g)ReportingBeginning not later than one year after the date on which a State receives a grant under this section, and annually thereafter, such State shall prepare and submit a report to the Secretary containing information about—
(1)how the grant funds were used; (2)the number of people who were cited, arrested, or jailed by State or local law enforcement officers in the previous year, as compared to the number cited, arrest, or jailed during the term of the grant;
(3)the reasons for such citing, arresting, or jailing; and (4)demographic data of individuals cited, arrested, or jailed or referred by State or local law enforcement officers, disaggregated by race, ethnicity, age, gender, disability status, and socioeconomic status.
(h)Supplement, not supplantA State shall use Federal funds received under this section only to supplement the funds that would, without such Federal funds, be made available from State and local sources, and not to supplant such funds. (i)Authorization of appropriationsThere are authorized to be appropriated to implement this section $2,500,000,000 for the period of fiscal years 2022 through 2026.
204.First responder hiring grants
(a)Grant authorizationThe Secretary shall carry out a grant program under which the Secretary makes grants to community-based organizations, health departments, States, units of local government, Indian tribal governments, other public and private entities, and multi-jurisdictional or regional consortia for the purposes described under subsection (b). (b)Use of grant amountsA grant awarded under subsection (a) may be used to—
(1)hire and train first responders; (2)procure equipment, technology, support systems, or pay overtime, to increase the number of first responders available to a community;
(3)increase the number of first responders involved in activities that are focused on interaction with members of the community on crisis response and community violence and trauma prevention; (4)provide training to first responders to enhance their conflict resolution, mediation, problem solving, service, and other skills needed to work in partnership with members of the community;
(5)develop and implement innovative programs that support members of the community to work with community-based organizations, emergency first responders, and State, Tribal, and local officials in community violence and trauma prevention efforts; and  (6)establish school-based partnerships by employing and retaining first responders in pre-Kindergarten, elementary, and secondary schools to support trauma-informed care and behavioral and mental health services, and to operate school-based health centers in local schools. 
(c)Limitation on grant fundsFunds made available under this section may be used only to carry out programs, services, or activities that use qualified approaches to community safety. (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,500,000,000 for the period of fiscal years 2022 through 2026. 
205.Non-discriminationNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex (including sexual orientation and gender identity), or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under— (1)any program or activity funded, in whole or in part, with funds made available under this title; or
(2)any other program or activity funded, in whole or in part, with funds appropriated for grants, cooperative agreements, and other assistance administered by the Assistant Secretary.  